Citation Nr: 1515812	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) prior to June 23, 2010 and 50 percent thereafter. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Agent


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1990 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2010 and April 2013 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Nashville, Tennessee.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 23, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

2.  At no time has the Veteran's PTSD been productive of more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD (but no higher) for the period prior to June 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 50 percent for PTSD for the period after June 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

The Veteran's appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service, VA and private treatment records.  The Veteran was afforded various VA medical examinations throughout the course of this appeal.  The Board finds that these examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's PTSD disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In a January 2010 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent rating with an effective date of June 24, 2009.  In June 2010, the Veteran submitted a notice of disagreement.  In a November 2010 rating decision, the Veteran's rating was increased to 50 percent, effective June 23, 2010.  He seeks a higher rating for both time periods. 

The Veteran was seen by a private provider in June 2009, where he reported anhedonia, psychasthenia and dysphoria.  He also complained of sleep disturbances, loss of interest in personal and social events, avoidance of crowds, irritability, low tolerance, impatience, intrusive thoughts, short-term memory problems, and anxiety.  The provider diagnosed PTSD and assigned a GAF score of 46. 

The Veteran was afforded a VA examination in November 2009.  He complained of a depressed, down and blue mood on most days.  He also reported psychomotor retardation, poor appetite, poor self-esteem, problems with motivation and memory, low energy, and hopelessness. 

The Veteran stated that he has been married twice and has two children.  Both of his marriages ended and he does not see his children.  The Veteran stated that he is homeless and lives in his jeep.  He refuses to live in a house.  He has no hobbies, and spends his day working as a full-time cross country driver and fishing.  The Veteran reported that he has no support system.  Although he has friends, the Veteran stated that he will not burden them. 

On mental status examination, the Veteran was casually dressed.  His psychomotor activity was lethargic, and fatigued.  His speech was labored.  His attitude was cooperative and indifferent.  His affect was flat and his mood was depressed.  His attention was intact and he was oriented in person, time, and place.  His thought process was blocking.  He exhibited paranoid ideation.  His intelligence was average.  His recent memory was mildly impaired.  He was able to understand the outcome of his behavior and partially understand that he has a problem.  He denied hallucinations and delusions.  The VA examiner reported that the Veteran's obsessive rituals include multiple numbers in his head.  He denied homicidal and suicidal thoughts.  The VA examiner noted that the Veteran has slight problems engaging in sports, exercise and grooming.  The Veteran also exhibited severe problems with recreational activities.  

The diagnosis was PTSD with a GAF score of 50.  In regards to occupational functioning, the VA examiner noted that the Veteran has poor social interaction with others.  The VA examiner also concluded that the Veteran's symptoms result in reduced reliability and productivity.  

The Veteran submitted a July 2010 statement, indicating that he suffers from cold sweats and sleep disturbances.  He also noted that he is "scared of sleeping next to anyone, or even sometimes being close to someone, or even being out in public." 

The Veteran was afforded a VA examination in September 2010.  He complained of chronic and moderate depression, low motivation, low energy, anger, anhedonia, and problems with concentration and memory.  

The Veteran reported that his marriage of five years ended this year.  He stated that he does not have any family support.  He reported that he is currently staying at a friend's house and that he is not dating.  The VA examiner noted that the Veteran isolates himself and has little contact with other people.  He engages in social and daily activities, such as fishing, completing chores and watching television.  The Veteran reported that he does not work.  He stated that he worked in maintenance, but was terminated.  According to the Veteran, he was told that other employees were scared of him.  He also reported that his unemployment is due to his mental disorder. 

On mental status examination, the Veteran was appropriately dressed.  His psychomotor activity was lethargic, fatigued, and tense.  His speech was labored.  His attitude was cooperative.  His affect was flat and his mood was depressed.  His attention was intact and he was oriented in person, time, and place.  His recent memory was mildly impaired.  His thought process was slow and he had feelings of anger.  His intelligence was average.  He was able to understand the outcome of his behavior and partially understand that he has a problem.  He denied hallucinations and delusions.  The VA examiner reported that the Veteran engages in counting.  He denied homicidal and suicidal thoughts.  The VA examiner noted that the Veteran is unable to engage in sports and exercise.  The Veteran also exhibited moderate or slight problems with driving, shopping, traveling, and performing household chores.  

After performing the mental status examination, the examiner diagnosed PTSD and assigned score of 51.  The examiner also noted that the Veteran's PTSD symptoms result in an occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks, although generally satisfactory functioning with normal routine behavior, self-care, and conversation. 

The Veteran was seen by a VA provider in January and February 2011, where he denied suicidal thoughts.  In February 2011, the Veteran was assigned a GAF score of 46.  

In February 2011, the Veteran submitted a statement, indicating that he has suicidal thoughts and has recently become homeless. 

The Veteran underwent a VA examination in October 2011, where he reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.  The Veteran also reported fluctuations in appetite with weight changes, waking in night sweats, and feelings of emptiness and worthlessness.  

The Veteran reported that his wife recently died unexpectedly.  He stated that the marriage was conflicted; they divorced once and then remarried.  The Veteran also described his social life as "limited."  However, he visits his family once every week and talks to family and friends by phone.  The Veteran reported that he engages in solitary activities, such as fishing, golfing, visiting the National Park, and going to the movies.  

With regard to his occupation, the Veteran stated that he was fired from his last job in September 2010.  He was subsequently employed as a truck driver.  However, that job ended as well due to a conflict with his supervisor.  The Veteran reported that he is capable of managing his financial affairs.

The diagnoses were PTSD and depressive disorder.  The VA examiner also assigned a GAF score of 48.  The VA examiner noted that it is not possible to differentiate what portion of the occupational and social impairment is caused by the Veteran's mental disorders.  The examiner reported that the Veteran's symptoms of PTSD are inextricably intertwined with those of depression.  The depression appears to be secondary to his PTSD.  The VA examiner concluded that the Veteran's symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally satisfactory functioning with normal routine behavior, self-care, and conversation. 

VA medical records from April 2011 to June 2012 show continued treatment for PTSD.  During this time the Veteran's GAF scores range from 40 to 45.  April and August 2011 VA treatment records show no reports of suicidal thoughts.  However, in April 2012, the Veteran was seen by a VA provider and reported that he attempted to commit suicide two weeks ago because he was feeling lonelier than he ever had in his life.  In May 2012, the VA provider also noted that the Veteran has no suicidal intent, but thinks about ending his life frequently. 

The Veteran was afforded a VA examination in April 2013, where he complained of depressed mood, chronic sleep impairment, mild memory loss and difficulty in establishing and maintaining effective work and social relationships.  

With regard to his social life, the Veteran reported that he lives with his fourth wife.  He stated that he and his wife get along well, however, he is irritable and feels criticized at times.  He also stated that he sees his family on occasion and gets along with relatives.  Specifically, he keeps in touch with his sisters.  He also stated that he has two children.  However, he has little contact with them.  

The Veteran reported that he engages in social activities.  He fishes about three to four times a week.  He attends church two times a week.  He volunteers at church, goes to the grocery store, drives, enjoys playing cards, goes out to eat periodically, visits in-laws, watches television, and rents movies.  He also plays guitar, cleans, cooks, mows his yard, complete in-home repairs, and reads books. 

The Veteran stated he mows lawns and does other small jobs for pay a few hours a week.  He also stated he last worked in 2011.  The Veteran reported that he left a job in maintenance because "couldn't handle it."  He gave one example of "yelling" with a supervisor a number of times. 

On mental status examination, the Veteran was fully oriented to person, place, time and situation.  His behavior was pleasant.  His appearance was grossly obese but groomed and casually dressed.  He showed abstract thought ability and his speech was goal directed and logical.  His affect was mildly restricted and his mood was irritable.  The VA examiner concluded that there is little or no memory impairment.  However, he exhibited mild or minimal concentration issues.  The Veteran reported fleeting suicidal thoughts, but stated that he has no plan to commit suicide.  He described his thoughts as feelings of hopelessness.  The Veteran also denied homicidal thoughts, paranoid ideation, engaging in rituals, or obsessive behaviors. 

The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  The examiner noted that the Veteran has had GAF scores in the mid to high 40's.  However, given his marital status, meaningful relationships, report of activities , mild to moderate symptoms, and mildly restricted affect, the VA examiner found that a GAF score in the 60's seem appropriate.  The examiner also noted that the next lower tier does not fit- his symptoms and function appear to fit on the border between 51-60 and 61-70 level which is why 60 was deemed appropriate. 

The VA examiner noted that Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner also concluded that the Veteran's service connected PTSD does not prevent his ability to do physical and sedentary work. 

VA treatment records from September 2013 reveal GAF scores between 48 and 50 and show no signs of suicidal intent. 

After a review of all the evidence, the Board finds that the Veteran is entitled to a 50 percent rating, and no higher, prior to June 23, 2010.  Affording the Veteran the benefit of the doubt, the Board finds that throughout this period, the Veteran demonstrated a symptomatology consistent with the schedular criteria of a 50 percent disability rating.  At the November 2009 mental status examination, the Veteran exhibited flattened affect, a mildly impaired memory, and problems with motivation.  He also exhibited difficulties in establishing and maintaining effective work and social relationships.  Specifically, the Veteran reported that he has been divorced twice and does not see his children.  He also stated that he has no hobbies, or support system.  The examiner assigned a GAF score of only 50.  Furthermore, the November 2009 VA examiner concluded that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that the Veteran is entitled to a 50 percent rating prior to June 23, 2010. 

The Veteran, however, does not demonstrate symptomatology associated with the schedular criteria required for the next higher 70 percent disability rating for the period prior to June 23, 2010.  The evidence does not show that the Veteran exhibits suicidal ideation; speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

Although the November 2009 VA examiner notes that the Veteran has obsessive rituals, a symptom listed in the criteria for a 70 percent rating, there is no evidence that the rituals interfere with routine activities.  Furthermore, as stated above, the evidence does not show that the Veteran exhibits occupational and social impairment with deficiencies in most areas.

As the Veteran does not meet the criteria for a 70 percent rating, he likewise does not meet the criteria for a 100 percent disability rating prior to June 23, 2010. 

The Board also finds that a rating in excess of 50 percent from June 23, 2010 is not warranted.  Throughout this period, the evidence does not show that the Veteran's symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  At the October 2011 examination, the Veteran stated that he visits his family once every week and talks to friends and family by phone.  He also reported that he fishes, golfs, visits the National Park, and goes to the movies.  At the April 2013 VA examination, the Veteran reported that he was recently married.  He stated that he gets along well with his wife and relatives.  He also reported that he volunteers at church, goes to grocery store, drives, enjoys playing cards, goes out to eat periodically, visits in-laws, watches television, rents movies, plays guitar, cleans, cooks, mows his yard, complete in-home repairs, and reads books.  On his mental status examinations, the Veteran was oriented in time, place and person.  The April 2013 examiner assigned a GAF score of 60, which is much higher than the GAF scores assigned prior to the examination and is reflective of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Furthermore, the September 2010, October 2011, and April 2013 VA examiners opined that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Board notes that the Veteran has been assigned GAF scores ranging from 41 to 50, which reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the April 2013 VA examiner found that given his marital status, meaningful relationships, report of activities, mild to moderate symptoms, and mildly restricted affect, a GAF score in the 60's seem appropriate.  Moreover, the Board notes that GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  As stated above, the 50 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by all of his symptoms.  The evidence does not show that the Veteran exhibit occupational and social impairment with deficiencies in most areas.

The Board is aware that the September 2010 VA examination note that the Veteran has obsessive rituals, a symptom listed in the criteria for a 70 percent rating.  However, there is no evidence that the Veteran's rituals interfere with routine activities.   

With respect to suicidal ideation, the record contains some isolated vague reports of occasional suicidal ideation.  However, the majority of VA records during the appeal period indicate that the Veteran denied having suicidal ideation and VA examinations of September 2010 and April 2013 all reflect the absence of suicidal/homicidal ideation.  Given the lack of evidence of chronic suicidal ideation, as well as the lack of presentation of other manifestations consistent with a 70 percent level of impairment, the Board finds that the criteria for a 70 percent evaluation are not met for any portion of the appeal period.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to a disability rating of 50 percent for the Veteran's PTSD prior to June 23, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 50 percent for the Veteran's PTSD after June 23, 2010 is denied.


REMAND

The Veteran seeks a total rating based on individual unemployability.  The Veteran was afforded a VA examination in April 2013.  The examiner concluded that the Veteran's service connected PTSD does not prevent his ability to do physical and sedentary work.  However, the Veteran has also been service connected for bilateral hearing loss and tinnitus.  The VA examiner did not address whether the Veteran is unemployable due to the combined effects of all of these disabilities.  Therefore, the Veteran should be provided with an appropriate VA examination addressing whether the Veteran is unemployable due to all of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (PTSD, tinnitus and hearing loss) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities and he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

3. Thereafter, readjudicate the issue on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


